DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                  FOURTH DISTRICT

                       GLENDA MARTINEZ SMITH,
                              Appellant,

                                        v.

                              J. ALAN SMITH,
                                  Appellee.

                                  No. 4D14-1436

                             [October 18, 2017]

        ON REMAND FROM THE SUPREME COURT OF FLORIDA

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; David E. French, Judge; L.T. Case No. 502013DR002143.

  Jennifer S. Carroll of Law Offices of Jennifer S. Carroll, P.A., Palm
Beach Gardens, for appellant.

   No brief filed for appellee.

DAMOORGIAN, J.

    We reconsider on remand our opinion in Smith v. Smith, 199 So. 3d 911
(Fla. 4th DCA 2016), which was quashed by the Florida Supreme Court
following its decision in Smith v. Smith, 42 Fla. L. Weekly S773 (Fla. Aug.
31, 2017). As ordered by the Florida Supreme Court, we remand and
direct the trial court to vacate its final judgment annulling Glenda
Martinez Smith’s marriage to J. Alan Smith. The trial court is also directed
to vacate its order denying Glenda Martinez Smith’s motion to ratify or
approve the marriage based on its conclusion that the marriage could not
be ratified after the fact. As clarified by the Florida Supreme Court,
although the marriage as it stands now is invalid, “the parties are not
foreclosed from seeking court approval” in further proceedings. Id. at
S777.

   Reversed and remanded.

WARNER and MAY, JJ., concur.
*   *   *




    2